DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/18/2021.  Since the initial filing, claims 1, 3, 6, 9, 12, 14 and 17 have been amended, no claims have been added or cancelled.  Thus, claims 1-27 are pending in the application.
In regards to the previous claim objections, applicant has not addressed these objections and they are maintained with new objections entered below.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
In regards to the previous claim rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994) The disclosure of the prior-filed application, Application No. 62/311804, No. 15/334,243 and No. 62/465,905, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of the three listed applications provide support for the limitation of a “secondary seat” for the expiration valve nor do they provide support for the expiratory membrane being sealed to said seat during expiration. Accordingly, as independent claim 1,9 and 12 all contain the stated limitations, claims 1-27 of the instant application are not entitled to the benefit of the prior applications.
The earliest application in which the relevant features find support is No. 62/532,240. This provisional was filed on 7/13/2017 and contains the feature of a blower inlet valve seat or pipe like standoff seen in Fig XI, X2 and X, the function of which is described on pages 24-31. As seen on page 31 Fig X, the standoff functions to seal against the expiratory membrane during expiration, blocking airflow form the blower into the mask during this mode of operation. Therefore, the earliest priority date of the instant application is 7/13/2017.
Claim Objections
Claims 19 and 20 objected to because of the following informalities: 
Claim 1 line 13: insert “the” before “mask”
Claim 9 line 13: insert “the” before “mask”
Claim 12 line 16: insert “the” before mask
Claim 19 line 1: insert “the” before “inspiration valve”
Claim 21 line 1: insert “the” before “inspiration valve” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an outside” to overcome rejection.
Claim 1 recites the limitation “air flow” in lines 6-7, 9 and 11 as the limitation “airflow” in line 12.  It is unclear whether these limitation are intended to indicate the same air flows or different air flows and if different, how many different air flows.  For the purpose of examination, Examiner has interpreted as best understood.
Claim 9 recites the limitation "the outside" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an outside” to overcome rejection.
Claim 9 recites the limitations “air flow” in line 9, 18, 22, 25 and 26.  It is unclear whether these limitation are intended to indicate the same air flows or different air flows and if different, how many different air flows.

Claim 12 recites the limitation "the outside" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an outside” to overcome rejection.
Claim 12 recites the limitations “air flow” in line 9, 11 and 14 and “airflow” in line 15.  It is unclear whether these limitation are intended to indicate the same air flows or different air flows and if different, how many different air flows.  For the purpose of examination, Examiner has interpreted as best understood.
All dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewers (US 2016/0051791).
In regards to claim 1, Ewers discloses a valve structure (valve cartridge 20) for treating a patient suffering from obstructive sleep apnea (sleep apnea device 10), the valve structure adapted to be connected to an air flow generator (nasal mask connected to CPAP, paragraph 103 line 3-5) and connected to a mask that covers at least the nostrils of a patient (nasal mask or pillows 15 contains valve cartridge 20, paragraph 104 line 1-2), the valve structure comprising: an inlet pressure port (inlet pressure port 50) constructed to be attached to the air flow generator (inlet pressure port configured to attach to hose bringing air from blower, paragraph 104 line 9-11); an expiration valve comprising an expiratory membrane (expiration valve membrane 35) constructed to prevent air flow across the membrane (Fig 5 element 90, Fig 6 element 100 and Fig 7 element 110), a primary seat (expiration valve seat 30) and a secondary seat (see Annotated Fig 6) wherein during inspiration by the patient the expiratory membrane forms a seal with the primary seat directing air flow around the expiratory membrane (paragraph 109 line 11-14, Fig 5 element 35), and wherein during expiration by the patient the expiratory membrane forms a seal with the secondary seat (membrane attached to secondary seat, see Annotated Fig 6, and no requirement that the seal is conditional is claimed) directing airflow around the expiratory membrane (see Annotated Fig 6), an opening constructed to evacuate airflow that passes over the secondary seat to the outside of the mask (see Annotated Fig 6).

    PNG
    media_image1.png
    496
    605
    media_image1.png
    Greyscale

Annotated Fig 6
In regards to claim 2, Ewers discloses the device of claim 1 and Ewers further discloses the expiration valve further comprises an opening pressure, and the opening pressure is variable and dependent on the pressure of air in the inlet pressure port (paragraph 111 line 20-23) as follows: (1) the opening pressure of the expiration valve increases when the pressure of air in the inlet pressure port increases (higher blower box pressure results in higher resistance to unseating membrane 35 and higher expiration cavity pressure, paragraph 111 line 26-29); and/or (2) the opening pressure of the expiration valve decreases when the pressure of air in the inlet pressure port decreases (lower blower box pressure results in lower resistance to unseating membrane 35 and lower expiration cavity pressure, paragraph 111 line 23-26).

In regards to claim 4, Ewers discloses the device of claim 3 and Ewers further discloses wherein the inspiration valve comprises two valves (one or more inspiration valve membranes 45A and 45B, paragraph 107 line 1-4, Fig 1 elements 45A and 45B).
In regards to claim 5, Ewers discloses the device of claim 3 and Ewers further discloses an ambient pressure port (ambient pressure ports 55A and 55B), wherein the inspiration valve and the expiration valve are fluidly connected to the ambient port (expiration valve 30 and inspiration valves 45A and 45B share ambient pressure ports 55A and 55B, paragraph 107 line 18-20).
In regards to claim 6, Ewers discloses the device of claim 1 and Ewers further discloses an inlet pressure valve (inlet pressure valve membrane 40 and seat 42) that is constructed to allow air flow from the air flow generator into the mask with substantially no resistance (configured to open and allow pressurized air 90 into mask, paragraph 106 line 5-9) and block air flow from within the mask to the air flow generator (inlet valve is a one way valve, paragraph 106 line 2, therefore would block airflow form mask to air flow generator).
In regards to claim 7, Ewers discloses the device of claim 1 and Ewers further discloses wherein the valve structure is a cartridge (valve cartridge 20, paragraph 104 line 2).
In regards to claim 8, Ewers discloses the device of claim 1 and Ewers further discloses wherein the valve structure is removable from the mask (valve cartridge 20 removable, paragraph 104 line 1-2).

In regards to claim 13, Ewers discloses the device of claim 12 and Ewers further discloses wherein the expiratory valve further comprises an opening pressure, and the opening pressure is variable and dependent on the pressure of air in the inlet pressure port (paragraph 111 line 20-23) as follows: (1) the opening pressure of the expiration valve increases when the pressure of air in the inlet pressure port increases (higher blower box pressure results in higher resistance to unseating membrane 35 and higher expiration cavity pressure, paragraph 111 line 26-29); and/or (2) the opening pressure of the expiration valve decreases when the pressure of air in the inlet pressure port decreases (lower blower box pressure results in lower resistance to unseating membrane 35 and lower expiration cavity pressure, paragraph 111 line 23-26).

In regards to claim 15, Ewers discloses the device of claim 14 and Ewers further discloses wherein the inspiration valve comprises two valves (one or more inspiration valve membranes 45A and 45B, paragraph 107 line 1-4, Fig 1 elements 45A and 45B).
In regards to claim 16, Ewers discloses the device of claim 14 and Ewers further discloses wherein the mask further comprises an ambient pressure port (ambient pressure ports 55A and 55B), wherein the inspiration valve and the expiration valve are fluidly connected to the ambient port (expiration valve 30 and inspiration valves 45A and 45B share ambient pressure ports 55A and 55B, paragraph 107 line 18-20).
In regards to claim 17, Ewers discloses the device of claim 14 and Ewers further discloses wherein the mask further comprises an inlet pressure valve (inlet pressure valve membrane 40 and seat 42) that is constructed to allow air flow from the air flow generator into the mask with substantially no resistance (configured to open and allow pressurized air 90 into mask, paragraph 106 line 5-9) and block air flow from within the mask to the air flow generator (inlet valve is a one way valve, paragraph 106 line 2, therefore would block airflow form mask to air flow generator).
In regards to claim 18, Ewers discloses the device of claim 12 and Ewers further discloses herein the expiration valve is part of a cartridge that is removable from the mask (valve cartridge 20 removable, paragraph 104 line 1-2).
In regards to claim 19, Ewers disclsoes the device of claim 14 and Ewers further discloses wherein the expiration valve and inspiration valve are part of a cartridge that is 
In regards to claim 20, Ewers discloses the device of claim 17 and Ewers further discloses wherein the expiration valve, inspiration valve, and the inlet pressure valve are part of a cartridge that is removable from the mask (valve cartridge 20 removable, paragraph 104 line 1-2, and comprises valve body 25 which comprises inlet pressure valve, paragraph 106 line 1-2, expiration valve, paragraph 105 line 1-4, and inspiration valves 45A and 45B, paragraph 107 line 1-2).
In regards to claim 21, Ewers discloses the device of claim 13 and Ewers further discloses wherein the air flow generator (airflow generator 200) further comprises a controller (controller 210) that adjusts an air flow pressure and volume to be generated (blower box may be set to prescribed pressure, paragraph 109 line 3-4).
In regards to claim 22, Ewers discloses the device of claim 21 and Ewers further discloses wherein the controller comprises a delay circuit (delay circuit 220) that delays the generation of air flow from the air flow generator for a predetermined amount of time (paragraph 140 line 2-4).
In regards to claim 23, Ewers discloses the device of claim 22 and Ewers further discloses wherein a predetermined maximum pressure (therapeutic flow rate from blower provides inlet pressure) is set and the air flow generator gradually increases the pressure of air generated until the maximum pressure is reached (blower may remain off until user is asleep, paragraph 139 line 3-5, or time delay expired, paragraph 140 line 2-4, and then ramps up to therapeutic flow rate, paragraph 139 line 5-7 and paragraph 140 line 9-11).
In regards to claim 24, Ewers discloses the device of claim 22 and Ewers further discloses further comprising a sleep detector (sleep sensor, paragraph 141 line 3) that signals 
In regards to claim 25, Ewers disclose the device of claim 24 and Ewers further discloses wherein a predetermined maximum pressure is set (therapeutic flow rate from blower provides inlet pressure) and the air flow generator gradually increases the pressure of air generated until the maximum pressure is reached (blower may remain off until user is asleep, paragraph 139 line 3-5, or time delay expired, paragraph 140 line 2-4, and then ramps up to therapeutic flow rate, paragraph 139 line 5-7 and paragraph 140 line 9-11).
In regards to claim 26, Ewers discloses the device of claim 24 and Ewers further discloses wherein the sleep detector (sleep sensor) is worn by the patient and is adapted to take biometric readings of the patient (paragraph 142).
In regards to claim 27, Ewers discloses the device of claim 24 and Ewers further discloses wherein the sleep detector is wirelessly connected to the controller (sleep sensor may be in wireless communication with system, paragraph 141 line 7-8).
Response to Arguments
In regards to the arguments, these arguments are in regards to the amendment made to the claims and are addressed above.
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773